NEWMAN, J.,
concurring in part and dissenting in part.
I dissent. I disagree with the majority’s conclusion that defendant was in not custody when he made the incriminating statements and surrendered the gun to Murray. The trial court correctly found that defendant was in custody when he gave the incriminating statements and that, because the probation officer did not give him Miranda warnings, the statements should be suppressed. The trial court erred when it did not also suppress the gun.
The majority misinterprets the facts that the trial court found. It states that “defendant stopped Murray in the parking lot at Murray’s office and asked to speak to him,” 87 Or App 708, and that defendant “freely went to meet Murray * * * and voluntarily entered Murray’s office.” 87 Or App at 710. The trial court’s findings of historical fact bind us. Ball v. Gladden, 250 Or 485, 443 P2d 621 (1968). The findings recite:
“Defendant’s probation officer (Murray) was contacted by the City of Bend Police Department concerning defendant’s suspected involvement in an armed robbery. They requested that Murray contact defendant and procure a picture of him. Murray left a message for defendant to contact him with defendant’s wife and also at defendant’s place of employment. Later, defendant met Murray at Murray’s office.”
Moreover, contrary to the majority’s characterization, there was substantial reason for defendant, as a reasonable person, to believe that he was not free to leave. As the trial court found:
“Murray asked defendant if he had ‘done the robbery.’ The *717defendant denied committing it and said he could account for his whereabouts. Murray phoned the police department. As he was talking to the dispatcher, the defendant blurted, T did it; I am sorry,’ and handed a gun to Murray that he had under his shirt.
“After asking the police to come to his office, Murray questioned defendant about the details of the armed robbery. In response to a question defendant said, ‘The clerk can I.D. me.’ When asked what he did with the money, he responded, T gave it to some bums.’ In being asked to account for his whereabouts, he admitted stealing a taxicab.
“Murray did not intend to allow defendant to leave until the police had talked to him and would have arrested him if defendant had tried to leave.”
Although Murray did not tell defendant that he was not free to leave, Murray acted on his “subjective intent” not to let him leave by placing the call to the police. Furthermore, the record does not show that defendant, who was in Murray’s presence when he called the police, did not know that Murray was calling them.
An additional factor that bears on whether defendant reasonably believed that he was not free to leave is his status as a probationer. As the trial court concluded;
“[Defendant] was not free to leave until the police had talked to him. He was being questioned as a suspect by a probation officer acting on behalf of the police and had appeared in response to that officer’s request. As a probationer he was required to appear or be in violation of his obligation to cooperate with his probation officer. These facts are in direct contrast to the facts in Oregon v. Mathiason, 429 US 492, 50 L Ed 2d 714, 97 S Ct 711 (1977), in which a parolee voluntarily came to the police station at the request of a police officer who immediately informed him that he was not under arrest and was allowed to leave without hindrance.”
Mathiason, a Fifth Amendment case, and the other cases which the majority cites are distinguishable on their facts. On the facts here, I would hold, as did the trial court, that defendant was in custody when he gave the incriminating statements. He was also in custody when he handed the gun to Murray.
*718Even if defendant was not entitled to Miranda warnings under the federal constitution, but see Minnesota v. Murphy, 465 US 420, 104 S Ct 1136, 79 L Ed 2d 409 (1984) (Marshall, J., dissenting), we must first look to the Oregon Constitution. The majority errs in deciding the case only under the federal constitution. State v. Smith, 301 Or 681, 725 P2d 894 (1986), was a plurality opinion, with Judge Gillette not participating. When that judge was on this court he wrote State v. Kell, 77 Or App 199, 712 P2d 827 (1986), rev’d 303 Or 89, 734 P2d 334 (1987), in which we held that Article I, section 12, requires Miranda-type warnings before custodial interrogation. After State v. Smith, supra, when the Oregon Supreme Court reversed State v. Kell, supra, on other grounds, it stated:
“A majority of this court has not been able to agree whether Miranda-type warnings are required under the Oregon Constitution. State v. Smith, 301 Or 681, 725 P2d 894 (1986).2 We are agreed, however, that, Miranda questions aside, once a suspect in custody unequivocally requests to talk to a lawyer, that request must be granted and questioning should cease.” 303 Or at 95.
In footnote 2, Judge Jones stated:
“In State v. Smith, 301 Or 681, 725 P2d 894 (1986), three members of this court, the Chief Justice and Campbell and Carson, JJ., held that no Miranda-type prophylactic rule was required to protect an individual’s rights under the Oregon Constitution, while three members of the court, Lent, Linde and Jones, JJ., agreed that such warnings are required for persons in custody, although they disagreed when and where those warnings must be given.” 303 Or at 95.
Accordingly, it has still not yet been decided by the Oregon Supreme Court whether the Oregon Constitution requires Miranda-type warnings if a defendant is subjected to custodial interrogation. I believe that the Oregon Constitution requires them. See State v. Smith, supra, 301 Or at 702 (Linde, J., dissenting). I believe that the Oregon Supreme Court will eventually rule that Article I, section 12, requires Miranda-type warnings if a defendant is subjected to custodial interrogation.
I would hold under Article I, section 12, that Murray subjected defendant to custodial interrogation and that the trial court properly suppressed his statements, because he did *719not receive Miranda warnings. The trial court erred, however, when it did not also suppress the gun, which was the direct product of the custodial interrogation. See State v. White, 59 Or App 61, 650 P2d 184 (1982), modified 297 Or 302, 685 P2d 983 (1984).
The concurrence joins in the majority’s result only by applying the inevitable discovery doctrine. It notes that defendant does not assign as error that the court did not suppress his statement that he stole a taxicab, that the police arrested him for unauthorized use of it and that he then took the police to the stolen vehicle before they lodged him in jail. The concurrence states that the guns “would have inevitably been discovered in defendant’s possession when he was arrested.” 87 Or App at 715.
Although the concurrence refers to State v. Miller, 300 Or 203, 709 P2d 225 (1985), that case deserves more careful attention. There, the court discussed what the state must establish if the court is to apply the inevitable discovery doctrine:
“We are persuaded that the doctrine of inevitable discovery emcompasses a two-part test. The prosecution must establish by a preponderance of the evidence: (1) that certain proper and predictable investigatory procedures would have been utilized in the instant case, and (2) that those procedures inevitably would have resulted in the discovery of the evidence in question. See LaCount and Girese, The ‘Inevitable Discovery’Rule, 40 Albany L Rev 483,491 (1976); 3 LaFave, [Search and Seizures] § 11.4 [1978 & Supp 1985].
‘Clearly, the two requisites of the doctrine are linked; however, the major thrust of each can be separated. When considering the actual police procedures the court is inquiring into whether or not alternative action would have been taken by the people involved. The second aspect deals with the probability of success of the alternative action and takes into account factors outside the control of the investigators.’ LaCount, supra, 40 Albany L Rev at 502.
“The precision with which the probability of discovery must be shown will vary with the circumstances. When the evidence is well concealed or time is a critical factor, the state will have to make a more exact showing of how or when the discovery would have occurred. In the case of a warrantless entry into premises, the two-part test would require consideration *720of the possibility that, if police had not made the illegal entry into the premises, evidence might have been disposed of or hidden. See Note, The Inevitable Discovery Exception to the Constitutional Exclusionary Rules, 74 Colum L Rev 88, 97 (1974). The findings used to substantiate this two-part test must be fairly supported by the record.” 300 Or at 226.
The court concluded that the findings of fact of the trial court were “fairly supported by the record.” 300 Or at 227. See State v. Hacker, 51 Or App 743, 627 P2d 11 (1981), which also suggests that the record must support application of the inevitable discovery doctrine.
The court made no finding of fact that the police would inevitably have discovered the gun. Moreover, the record does not support application of the inevitable discovery doctrine. The concurrence suggests that it is applicable, because it is “common knowledge that persons are searched when arrested and taken into custody and before being lodged in jail.” 87 Or App at 715-16. That is not sufficient. The state did not introduce evidence to meet the two-part test of State v. Miller, supra. In particular, there is no evidence in the record (1) that defendant was searched when the police arrested him or before the trip to where the taxicab was hidden or, indeed, before he was lodged in jail, or (2) that had he not given the gun to Murray, he lacked a reasonable opportunity to dispose of it before he was lodged in jail.
Although I concur in the majority’s opinion with respect to defendant’s second and third assignments of error, I would reverse and remand for a new trial, because the court should have suppressed the gun, and its admission was prejudicial.
Joseph, C. J., and Warden, J., join in this opinion.